DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 09 April 2021 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s response filed 09 April 2021 (“Response”).  
Claims 1, 3–10, 12, and 14–20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 06 August 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 3–10, 12, and 14–20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Because of the claim phrase “one or more,” the above noted limitation is broad enough to include a group of one private key. However, the claim also requires that the group include “duplicative private keys” where “a first one of the duplicative private keys being valid, and a second one of the duplicative private keys being invalid.” Therefore, claim 1 is indefinite because it is unclear how a group of one private key can include duplicative keys, as claimed. For purposes of applying the prior art, the Examiner will interpret the above noted limitation as a group of one private key, rendering the duplicative keys as an alternative limitation not required by the claims.
Dependent claims 3–9 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 10, 12, and 14–20 contain language similar to claims 1 and 3–9 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 10, 12, and 14–20 are also rejected under 35 U.S.C. § 112 as failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 
Claims 1, 6, 8, 10, 12, 17, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Gong et al. (CN108876369A; hereinafter “Gong”), in view of Goldish et al. (US 20140075415 A1; hereinafter “Goldish”).
As per claim 1, Gong teaches a computer-implemented method for testing signature verification for a blockchain system ([0106] “The blockchain-based data communication method in this embodiment obtains the ring signature of the test transaction information, and then verifies the legality of the ring signature”), comprising:
obtaining a testing configuration from [ ] configuration [data] and a predetermined execution result based on the cryptographic algorithm and the group of one or more private keys ([0087]–[0090]; the transaction information is test information which is verified; “the initiator constructs the transaction information as the final test transaction information through the transaction signature, the contract usage data, and the ring signature”; ring signature; private key of initiator; preset determination result; [0094] “when receiving a cross-chain transaction request, acquiring transaction information corresponding to the cross-chain transaction request, constructing the transaction information as test transaction information, and then verifying the Testing the transaction information, determining whether the test transaction information is valid, and then determining that the test transaction information is valid when the test transaction information is verified, performing the operation corresponding to the cross-chain transaction request, and realizing the security transaction.”; [0099]);
;
sending the one or more signed transactions to the blockchain system and receiving an execution result from the blockchain system, the execution result indicating whether the one or more signed transactions correspond to a valid transaction or an invalid transaction ([0099] “when the current test transaction information is passed by the verification node, the ring signature of the current test transaction information is obtained [i.e. signed transaction to the blockchain verification node], where the ring signature is the signer (ie, the initiator of the current test transaction information), and the current area. A signature public key [i.e. public/private key pair] set formed by a randomly selected signature account in the blockchain account system. When the ring signature of the current test transaction information is obtained, the corresponding judgment result is obtained according to the transaction content of the current test transaction information and the ring signature, and the loop judgment is determined according to the judgment result. If the judgment result meets the preset determination result, it 
determining whether the predetermined execution result is satisfied based on the execution result received from the blockchain system ([0104] “verifying the legality of the ring signature, and determining that the test transaction information is verified when the ring signature verification is legal.”; [0099] “When the ring signature of the current test transaction information is obtained, the corresponding judgment result is obtained according to the transaction content of the current test transaction information and the ring signature [...] If the judgment result [i.e. execution result] meets the preset determination result [i.e. predetermined execution result], it is determined that the ring signature is legal; if the judgment result does not meet the preset determination result, it is determined that the ring signature is invalid. When it is determined that the ring signature is legal, it is determined that the current test transaction information is verified”; [0105] “the corresponding judgment is obtained through a preset function. As a result, it is determined whether the ring signature is legal according to the judgment result. If the judgment result meets the preset determination result, it is determined that the ring signature is legal; when it is determined that the ring signature is legal, it is determined that the current test transaction information is verified”).
Gong does not expressly disclose that the configuration data is a “file.” 
However, Goldish teaches configuration data as a file ([0003]–[0004]).
Accordingly, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of obtaining test transaction information, signing the transaction, sending the transaction, and verifying the signed transaction for validity, as disclosed by Gong to incorporate the teachings of a configuration file including 
As per claim 6, Gong and Goldish teach the method of claim 1, wherein determining whether the predetermined execution result is satisfied comprises: comparing the execution result received from the blockchain system with the predetermined execution result to make the determination (Gong, [0099] [0105] “the corresponding judgment is obtained through a preset function. As a result, it is determined whether the ring signature is legal according to the judgment result. If the judgment result [i.e. execution result] meets the preset determination result [i.e. predetermined execution result], it is determined that the ring signature is legal; when it is determined that the ring signature is legal, it is determined that the current test transaction information is verified”).
As per claim 8, the combination of Gong and Goldish teaches the method of claim 1, as shown above, and Gong further teaches the method further comprising: in response to a determination that the predetermined execution result is satisfied, displaying a testing result indicating that signature verification in the blockchain system operates properly ([0090][0091] “If the judgment result meets the preset determination result, it is determined that the ring signature is legal [...] when the transaction information is constructed as test transaction information, the test transaction information is verified.” [0120][0121] “Step S340, when it is determined that the transaction corresponding to the cross-chain transaction request is successful, the receipt information of the transaction success is obtained, and the receipt information is returned to the source account corresponding to the cross-chain transaction request [...] If the 
Claims 10, 12, 17, and 19 contain language similar to claims 1, 6, and 8 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 10, 12, 17, and 19 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Claims 3, 5, 7, 14, 16, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Gong in view of Goldish, and further in view of Chalkias (US 20190295050 A1).
As per claim 3, the combination of Gong and Goldish teaches the limitations of claim 1, as shown above. Gong and Goldish do not disclose wherein the cryptographic algorithm used in the blockchain system comprises at least one of an RSA algorithm, an ECDSA algorithm, or an SM2 algorithm.
Chalkias teaches wherein the cryptographic algorithm used in the blockchain system comprises at least one of an RSA algorithm, an ECDSA algorithm, or an SM2 algorithm ([0027] [0049]; [0026] “In some embodiments, a single authority may use the WMA (weighted multiple authorization) system to provide enhanced security in providing its authorization for a matter [...] Also, the authority may use different algorithms to generate the private/public key pairs. For example, the first key pair may be generated using an Rivest-Shamir-Adelman (‘RSA’) algorithm such as RSA-3072, the second key pair may be generated using an Elliptical Curve Digital Signature Algorithm (‘ECDSA’)”).
Accordingly, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of a cryptographic algorithm for signing a transaction, as disclosed by Gong in view of Goldish to incorporate the teachings of the cryptographic algorithm comprising at least one of an RSA, ECDSA, or an SM2 
Claim 14 contains language similar to claim 3 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claim 14 is also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
As per claim 5, the combination of Gong and Goldish teaches the limitations of claim 1, as shown above. Gong further teaches generating the transaction ([0094] [0109]; [0089] “when the transaction information is constructed as test transaction information, the test transaction information is verified”).
Gong and Goldish do not teach determining a hash value for the generated transaction as the data representing the transaction.
Chalkias teaches determining a hash value for the generated transaction as the data representing the transaction ([0042]–[0043] “In some embodiments, a signature of an authority is a hash of a first transaction encrypted by using a private key of a private/public key pair of the authority, the first transaction identifies the authorization specification, and the signature verification information for an authority is the public key of the private/public key pair of the authority”).
Accordingly, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of generating a transaction, as disclosed by Gong in view of Goldish to incorporate the teachings of a hash value for the generated transaction as data representing the transaction, as disclosed by Chalkias. The motivation to do so is to achieve the predictable result of providing additional security to the 
Claim 16 contains language similar to claim 5 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claim 16 is also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
As per claim 7, the combination of Gong and Goldish teaches the limitations of claim 1, as shown above. Gong further discloses receiving the execution result based on each private key in the group of one or more private keys ([0099] “A signature public key set [i.e. public/private key pair] formed by a randomly selected signature account in the blockchain account system. When the ring signature of the current test transaction information is obtained, the corresponding judgment result is obtained according to the transaction content of the current test transaction information and the ring signature, and the loop judgment is determined according to the judgment result”; [0105] “When the ring signature of the current test transaction information is obtained, the corresponding judgment result is obtained according to the transaction content of the current test transaction information and the ring signature”).
Gong and Goldish do not expressly teach a weight corresponding to each private key in the group of one or more private keys.
Chalkias teaches a weight corresponding to each private key in the group of one or more private keys ([0021] “weights of one or more authorities that provide their authorizations satisfy a threshold weight. [...] The authority weights of the authorities vary so that the authorizations of some authorities are weighted more than other authorities. For example, a first authority may have a weight of 1 and a second authority may have a weight of 3”; [0023] [0026] Although the .
Accordingly, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of signing a transaction based on the private key and receiving an execution result (i.e. judgement result), as disclosed by Gong in view of Goldish to incorporate the teachings of a weight corresponding to each private key and thus each authority signing, as disclosed by Chalkias. The motivation to do so is to achieve the predictable result of determining validity of a transaction based on a value and thereby enhancing the testing and verification process for transactions (Chalkias [0010][0024][0027]).
Claim 18 contains language similar to claim 7 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claim 18 is also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Claims 4 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Gong in view of Goldish, and further in view of Birk et al. (US 20080101610 A1; hereinafter “Birk”).
As per claim 4, the combination of Gong and Goldish teaches the limitations of claim 1, as shown above. However, Gong and Goldish do not expressly teach wherein the testing configuration includes a representation of each of the group of one or more private keys, the method further comprising: mapping the representation of each of the group of one or more private keys to a corresponding private key; and obtaining the corresponding private key.
Birk teaches wherein the testing configuration includes a representation of each of the group of one or more private keys, the method further comprising: mapping the representation of each of the group of one or more private keys to a corresponding private key ([0041] “A Key Set  and obtaining the corresponding private key ([0041] “The actual keys are stored in a key store and may be retrieved by calling the key by its alias”).
Accordingly, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of testing configuration information including private keys, as disclosed by Gong in view of Goldish to incorporate the teachings of a representation of the keys which can be mapped to obtain the corresponding private key, as disclosed by Birk. The motivation to do so is to obtain the private keys for signing the test transaction from a file using an alias as a representation in place of the lengthy private key, thereby enhancing the testing and signature verification process.
Claim 15 contains language similar to claim 4 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claim 15 is also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Claims 9 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Gong in view of Goldish, and further in view of King (US 20190097813 A1).
As per claim 9, the combination of Gong and Goldish teaches the limitations of claim 1, as shown above. Gong in view of Goldish further discloses obtaining  testing configurations from the configuration file, wherein the   cryptographic algorithms used in the blockchain system,  of one or more private keys, and  predetermined execution results (Gong [0087]  
Gong and Goldish do not expressly teach a plurality of testing configurations specify a plurality of cryptographic algorithms, a plurality of groups of one or more private keys, and a plurality of predetermined execution results; and performing the testing in parallel based on the plurality of testing configurations.

Accordingly, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of obtaining test transaction information, signing the transaction, sending the transaction, and verifying the signed transaction for validity, as disclosed by Gong in view of Goldish to incorporate the teachings of performing a plurality of testing configurations with various keys, algorithms, and results in parallel, as 
Claim 20 contains language similar to claim 9 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claim 20 is also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Response to Arguments
Applicant argues the prior art does not teach a file specifying duplicative keys. Response 11. This argument is not persuasive because the claim is broad enough to include a single private key. Even if the claim did require plural keys, the keys (as claimed) are nonfunctional descriptive data and will not distinguish Applicant’s invention over the data of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685